        Case 4:21-cv-00160-KGB Document 1 Filed 03/01/21 Page 1 of 14




                                                                                       U. fo1lb~QRT
                                                                                   EASTERN DISTRICT ARKANSAS


                                                                                         MARO 1 2021
                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                                                              'lf;~ES W. ~ACK, CLERK
                                    CENTRAL DIVISION
                                                                                                       DEPCLERK

 NANCY BREWER                                                                       PLAINTIFF

 vs.                                         No.
                                                   J./: 21 - cv- I/QO .. KGB
 BROOKSHIRE GROCERY                                                               DEFENDANT
 COMPANY

                                   NOTICE OF REMOVAL
       Please take notice that, pursuant to 28 U.S.C. §§ 1332(d), 1441 and 1446, Defendant,

Brookshire Grocery Company ("Brookshire"), with full reservation of rights, defenses,

exceptions, objections, and claims and without waiver thereof, gives notice of removal of the

pending state court case described in paragraph 1 below.

I.     BACKGROUND

       Plaintiff, Nancy Brewer, filed this suit on January 29, 2021, against Brookshire in the

Circuit Court of Jefferson County, Arkansas, Case No. 35CV-21-60 ("the Jefferson County

Case"). Plaintiffs Complaint contains personal injury and negligence allegations and seeks

judgment for damages in an amount exceeding the minimum sum necessary for federal

diversity jurisdiction.

11.    PROCEDURAL REQUIREMENTS FOR REMOVAL

       1.      This Notice of Removal is filed within thirty days of the service of the

Complaint. Brookshire was served on February 10, 2021 (A copy of the summons served on

Brookshire is attached as Ex. "1"). This Notice of Removal, therefore, is timely filed in this

Court, pursuant to 28 U.S.C. § 1446.
                                              This case assigned to District Judge    Btlker-
                                                                                ,t....e.-,:,_ _ _ __
                                              and to Magistrate Judge----4D~ea.«....
          Case 4:21-cv-00160-KGB Document 1 Filed 03/01/21 Page 2 of 14




         2.       As required by§ 1446(a) a copy of all process, pleadings, and orders served

upon the removing defendant, consisting of the summons and Complaint, are attached as

Exs. "1" & "2".

         3.       Written notice of Brookshire's Notice of Removal will be promptly served on

counsel for Plaintiff by first class U.S. mail, postage prepaid. A true and accurate copy of the

Notice of Removal will be filed with the Clerk of the Circuit Court of Jefferson County,

Arkansas. 28 U.S.C. § 1446(d).

III.     VENUE

         This Court is the proper venue for removal. 28 U.S.C. § 1441(a). The state court action,

Case No. 35CV-21-60, is pending in the Circuit Court of Jefferson County, Arkansas, which is

within the district of the United States District Court for the Eastern District of Arkansas.

IV.      GROUNDS FOR REMOVAL

         This Court has original jurisdiction over this case, which is therefore removable under

28 U.S.C. §§ 1332 and 1441. There is diversity of citizenship between Plaintiff, an Arkansas

resident, and Brookshire, a Texas corporation with its principal place of business in that

state.

         A.       Amount in Controversy

         The amount in controversy exceeds the amount required to invoke federal diversity

jurisdiction, exclusive of interest and costs. See Ex. 2, ,r 10.

         B.       Diversity of Citizenship

         There is complete diversity of citizenship between the Plaintiff and Brookshire. 28

U.S.C. §1332(a). Plaintiff alleges she is a citizen of the State of Arkansas and that Brookshire's

principal place of business is in Tyler, Texas.


                                                  2
        Case 4:21-cv-00160-KGB Document 1 Filed 03/01/21 Page 3 of 14




       If removal is contested, Brookshire requests the opportunity to brief the disputed

issues, conduct any limited jurisdictional discovery that may be required, submit evidence

in support of removal, and be heard in oral argument. Brookshire does not waive the right

to assert any defense including, without limitation, those provided under Federal Rule of

Civil Procedure 12(b) and any other procedural or substantive defense available under state

or federal law.

       WHEREFORE, Brookshire Grocery Company removes this action from the Circuit

Court of Jefferson County, Arkansas, to this Court, pursuant to 28 U.S.C. § 1441.

       DATED this 1st day of March, 2021.


                                                  David M. Fuqua
                                                  Ark. Bar No. 80048
                                                  E-




                                                  E-mail: adepper@fc-lawyers.com

                                                  Fuqua Campbell, P.A.
                                                  Attorneys at Law
                                                  3700 Cantrell Road, Suite 205
                                                  Little Rock, Arkansas 72202
                                                  501-374-0200

                                                  Attorneys for Brookshire Grocery
                                                  Company




                                              3
          Case 4:21-cv-00160-KGB Document 1 Filed 03/01/21 Page 4 of 14


a. CT Corporation                                                                                    Service of Process
                                                                                                     Transmittal
                                                                                                     02/10/2021
                                                                                                     CT Log Number 539034418
   TO:         Rosemary Jones
               Brookshire Grocery Company
               1600 W Southwest Loop 323
               Tyler, TX 75701-8500


   RE:         Process Served in Arkansas

   FOR:        Brookshire Grocery Company (Domestic State: TX)




   l!NCLOSl!D ARI! COPll!S OF Ll!GAL PROCl!SS Rl!Cl!IVl!D BY THI! STATUTORY AGl!NT 01' THI! ABOVI! COMPANY AS FOLLOWS:

   TITLI! 01' ACTION:                               NANCY BREWER, PLTF. vs. Brookshire Grocery Company, Dft.
   DOCUMl!NT(S) Sl!RVl!D:

   COURT/AGl!NCY:                                   None Specified
                                                    Case# 35CV2160
   NATURI! OF ACTION:                               Personal Injury
   ON WHOM PROCl!SS WAS Sl!RVl!D:                   CT Corporation System, Little Rock, AR
   DATI! AND HOUR OF Sl!RVICI!:                     By Certified Mail on 02/10/2021 postmarked: "Not Post Marked"
   JURISDICTION Sl!RVl!D :                          Arkansas
   APPl!AltANCI! OR ANSWl!R DUI!:                   None Specified
   ATTORNl!Y(S) / Sl!NDl!R(S):                      None Specified
   ACTION ITl!MS:                                   CT has retained the current log, Retain Date: 02/11/2021, Expected Purge Date:
                                                    02/16/2021

                                                    Image SOP

                                                    Email Notification, Rosemary Jones rosemaryjones@brookshires.com

                                                    Email Notification, Melani Crawford melanicrawford@brookshires.com

   Rl!GISTl!Rl!D AGl!NT ADDRl!SS:                   C T Corporation System
                                                    124 West Capitol Avenue
                                                    Suite 1900
                                                    Little Rock, AR 72201
                                                    866-665-5799
                                                    SouthTeam2@wolterskluwer.com
   The infonnation contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
   relied on, as to the nature of action, the amount of damages, the answer date, or any other infonnation contained in the included documents. The recipient(s)
   of this fonn is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
   advisors as necessary. CT disclaims all liability for the infonnation contained in this fonn, including for any omissions or inaccuracies that may be contained
   therein.




                                                                                                    Page 1 of 1 / MK




                                                                                                                                                    EXHIBIT

                                                                                                                                          I I
                                                          ur   , r   ll..   n1...11,,,1n11 •i.,vnc· .,.,,   r-,


             ---                  ··----------------~----------------
                                           CERTIFIED MA/L                                                              0

                                                                                                                                                                                   ~      -  ~
)AVID        A.   HODGES                                                                                                                                                                  $12.810
   ATTORNEY AT LAW                                                                                                                                                                       USPOSTAGE ·
                                                                                                                                                                               ~         FIRST-CLASS
CENTRE PLACE - FIFTH FLOOR                                                                                                                                                             062S0012489233
                                                                                                                                                                                          FROM 72201
   , 212 CENTER STREET            ..._
TLE    ROCK, AR   722~1-2429

                                  L. •   7 11f 287                                • aaaa                          5130 6_7113
IIWAIIDING ADDRIC&8 RICQUICSTED




                                                                                            Brookshire Grocery Store
    .                                                                                       c/o CT Corporation
  •,
   ....                                                                                     124 West Capitol Avenue, Suite 1900
                                                                                            Little Rock, AR 72201

                                         ·: ..·: ••!\.,                                                                                                             ~-
                   ·ir•   .·.:           ,
       "I,
             .,
                                                               ..
                   ~
                                                                                    . -.
                                                                                                                                ·j 1-i1w   l1nJ1 Hi mHJiw jpl,)ii1hh-w;i.}!ij}iji ;)Jj, 1; ;;if;i
                                                                                                                                   ~                .
                                                                               {22s:: j_ ::t:~r7 i 7 :::;:: t2                                                                 .

                                                                                                                                                                                                                                              '·
                                                                                                                                                                                                        Case 4:21-cv-00160-KGB Document 1 Filed 03/01/21 Page 5 of 14
           Case 4:21-cv-00160-KGB Document 1 Filed 03/01/21 Page 6 of 14



                                David A. Hodges
                                    Attorney at Law
                                   Centre Place - Fifth Floor
                                      21 2 Center Street
                             Little Rock, Arkansas 72201-2429
Telephone: 501-374-2400                                         Website:
Facsimile:   501-374-8926                                       www.hodgeslaw.com
Toll Free: 1-800-642-8082                                       Writer's e-mail:
                                                                david@hodgeslaw.com



                                 February 3, 2021


 Via Certified Mail
 Return Receipt Requested
 Restricted Delivery
 7014 2870 0000 5130 6776

 Brookshire Grocery Store
 c/o C T Corporation
 124 West Capitol Avenue, Suite 1900
 Little Rock, AR 72201

     Re:     Nancy Brewer v. Brookshire Grocery Company
             Jefferson County Circuit Court No. 35CV-21-60

 Dear Sir or Madam:

        Enclosed herewith please find a copy of a Summons with attached
 Complaint which has been filed in the above captioned matter. Please read
 over these documents very carefully. You will see that the defendant has
 thirty (30) days from date of this service upon you within which to file an
 answer or other responsive pleading .

         .With warmest and best personal regards, I am,

                                 Sincerely yours,

                                 David A. Hodges

                                 DAVID A. HODGES


 DH/emk/037
 Enclosure
               Case 4:21-cv-00160-KGB Document 1 Filed 03/01/21 Page 7 of 14
                                                        .,,
.,,
                 IN THE CIRCUIT COURT OF JEFFERSON COUNTY. ARKANSAS
                                     CIVIL DIVISION

      NANCY BREWER                                                                PLAINTIFF

      vs.
      BROOKSHIRE GROCERY COMPANY                                                DEFENDANT

                                            SUMMONS

      THE STATE OF ARKANSAS TO DEFENDANT:

      Brookshire Grocery Store
      c/o C T Corporation
      124 West Capitol Avenue, Suite 1900
      Little Rock, AR 72201       .
      A lawsuit has been filed against you. The relief demanded is stated in the
      attached complaint. Within 30 days after service of this summons on you (not
      counting the day you received it) - or 60 days if you are incarcerated in any jail,
      penitentiary, or other correctional facility in Arkansas - you must file with the clerk
      of this court a written answer to the complaint or a motion under Rule 1 2 of the
      Arkansas Rules of Civil Procedure.

      The answer or motion must also be served on the plaintiff or plaintiff's attorney,
      whose name and address are: David Hodges
      Attorney at Law,
      212 Center Street, 5 th Floor
      Little Rock, AR 72201
      If you fail to respond within the applicable time period, judgment by default may be
      entered against you for the relief demanded in the complaint.
                                                      CLERK OF COURT
      Address of Clerk's Office
      Barbara A. Collins
      Courthouse
      1010 W. Barraque St., Room 104
      Pine Bluff, AR 71 601
                                              [Signature of Clerk or Deputy Clerk]

                                              Date:
      [SEAL]
                                                      ------------
      No. - - - This summons is for Brookshire Grocery Company
             Case 4:21-cv-00160-KGB Document 1 Filed 03/01/21 Page 8 of 14
    ...                                                      .,


                                   PROOF OF SERVICE

    •     I personally delivered the summons and complaint to the individual at
                                                          [place] on
                     ---------------
                           [date]; or
-------
 •  I left the summons and complaint in the proximity of the individual by
                                after he/she refused to receive it when I
                - - -  -
offered it to him/her; or
                          - - -

•  I left the summons and complaint at the individual's dwelling house or
usual place of abode at _________ [address] with
                        [name], a person at least 14 years of age who
---------
resides there, on _______ [date]; or

 •        I delivered the summons and complaint to ________ [name of
individual], an agent authorized by appointment or by law to receive service
of summons on behalf of _ _ _ _ _ _ _ _ _ _ _ [name of defendant] on
                     [date]; or
--------
• I am the plaintiff or an attorney of record for the plaintiff in this lawsuit,
and I served the summons and complaint on the defendant by certified mail,
return receipt requested, restricted delivery, as shown by the attached
signed return receipt.

•  I am the plaintiff or an attorney of record for the plaintiff in this lawsuit,
and I mailed a copy of the summons and complaint by first-class mail to the
defendant together with two copies of a notice and acknowledgment and
received the attached notice and acknowledgment form within twenty days
after the date of mailing.

 •        Other [specify]:
                             ----------------------
 •        I was unable to execute service because:



My fee is$        ---
         Case 4:21-cv-00160-KGB Document 1 Filed 03/01/21 Page 9 of 14
                                                         ,,

To be completed if service is by a sheriff or deputy sheriff:


Date:                         SHERIFF OF JEFFERSON COUNTY, ARKANSAS
        ------
                               By:   -------
                               [Signature of server]


                               [Printed name, title, and badge number]

To be completed if service is by a person other than a sheriff or deputy
sheriff:

Date:   -----                        By: - - - - -
                                     [Signature of server]


                                     [Printed name]

Address:
           -----------
Phone:

Subscribed and sworn to before me this date:    -----

                                                 Notary Public

My commission expires:
                          --------
Additional information regarding service or attempted service:
           Case 4:21-cv-00160-KGB Document 1 Filed 03/01/21 Page 10 of 14
                                                     ,.

'"'




                                              Arkansas Judiciary


      Case Title:                NANCY BREWER V BROOKSHIRE GROCERY
                                 COMPANY
      Case Number:               35CV-21-60

      Type:                      SUMMONS - FILER PREPARED



                                                            So Ordered




                                                           Katherine White, Deputy Clerk


      Electronically signed by KAWHITE on 2021-01-29 13: 10:33   page 4 of 4
      Case 4:21-cv-00160-KGB Document 1 Filed 03/01/21 Page 11 of 14
                                                                  ELECTRONICALLY FILED
                                                                    Jefferson County Circuit Coun
                                                                    Barbara A. Collins, Circuit Clerk
                                                                  2021-Jan-29 10:28:33
                                                                       35CV-21-60
       IN THE CIRCUIT COURT OF JEFFERSON COUNTY,             AnA1,.....~~o5_:_4_Pa~g~es_                __,
                           CIVIL DIVISION

NANCY BREWER                                                        PLAINTIFFS

vs.                           NO. _ _ _ _ __

BROOKSHIRE GROCERY COMPANY                                          DEFENDANT

                                  COMPLAINT

                         JURISDICTION AND VENUE

      1.    The Circuit Court of Jefferson County, Arkansas has jurisdiction of

this case because of the fact that the Plaintiff is seeking damages against the

Defendant in this civil proceeding thereby giving this Court jurisdiction under

Ark. Const. Art. 7 § 11 and Ark Code Annotated § 16-13-201.

      2.    The venue for this action is in Jefferson County, Arkansas pursuant

to the provisions of the General Venue Statute, Ark. Code Annotated          § 16-60-


101 and Ark. Code Ann.    §   16-55-213 (Civil Justice Reform Act of 2003).

                                    PARTIES

      3.    The Plaintiff, at the time of this incident, was a resident of 2406

West 24th Street, Pine Bluff, Arkansas 71603-5013.

      4.    The Defendant is Brookshire Grocery Company, a corporation

headquartered in Tyler, Texas and operating at 2800 S. Hazel Street, Pine Bluff,

Arkansas 71 603-5007. The agent for service of process is C T Corporation

System, 124 West Capitol St., Suite 1900, Little Rock, AR 72201.


                                                                                  EXHIBIT

                                                                        I~
        Case 4:21-cv-00160-KGB Document 1 Filed 03/01/21 Page 12 of 14




                            FACTUAL BACKGROUND

        5.    This accident occurred on September 9, 2020 at approximately

6:15 p.m. at 2800 S. Hazel Street, Pine Bluff, Arkansas.

        6.    Plaintiff was a customer at the Brookshire Grocery. When paying

at the check out counter, Plaintiff requested her receipt and an employee of the

Defendant, the cashier, told Plaintiff to reach over the counter for her receipt.

As Plaintiff retrieved her receipt, the cashier slammed the cash register drawer

closed. This trapped the Plaintiff's hand in the drawer and Plaintiff had to

request the cashier open the drawer so Plaintiff could free her hand. The

incident has caused pain and edema to right mid finger as well as lingering

effects from nerve damage, including numbness and tingling.

                                    COUNT I

        7.    As a cause of action and ground for relief, Plaintiff alleges the

factual matters described in paragraphs no. 1 through 6, inclusive, of the

Complaint as part of this Count.

        8.    This incident was caused by the negligence of the Defendant, which

consists of, but is not limited to, the following, which negligence was a

proximate cause of the alleged damages and injuries sustained by the Plaintiff,

viz.:

              1.    Failure to safely operate the drawer.




                                       -2-
     Case 4:21-cv-00160-KGB Document 1 Filed 03/01/21 Page 13 of 14




             2.    Failure to adequately pay attention in order to avoid injury
                   when closing the drawer.

            3.     Failure to mitigate damage through timely releasing Plaintiff's
                   hand from drawer.

            4.     Was otherwise guilty of negligence which will be more
                   particularly described during the course of the litigation.

                                   DAMAGES

      9.    Plaintiff sustained injuries and damages, which injuries and damages

consists of, but are not limited to, the following, viz.:

            1.     Permanent partial impairment;

            2.     Past and future medical expense;

            3.     Past and future pain and suffering;

            4.     Past and future mental anguish;

            5.     Loss of ability to earn in the future;

            6.     Past and future lost wages;

            7.     Scars, disfigurement and other visible results of his injuries;

            8.     Other damages that will be more particularly described during
                   the course of the litigation.

      10.   Plaintiff demands judgment against the Defendant for a sum in

excess of the minimum limits of jurisdiction for Federal Court, costs and all

other relief to which the Plaintiff may be entitled.




                                       -3-
     Case 4:21-cv-00160-KGB Document 1 Filed 03/01/21 Page 14 of 14




                                JURY DEMAND

      11 .   Plaintiff, pursuant to Rule 38 of the Arkansas Rules of Civil

Procedure, demands a jury trial on all factual issues.

                                     NANCY BREWER, PLAINTIFF




                                     By:
                                            Dill~~
                                            Attorney at law
                                            212 Center Street, Fifth Floor
                                            little Rock, AR 72201-2429
                                            Arkansas Bar No. 65021
                                            Telephone: 501-374-2400
                                            Facsimile: 501-374-8926
                                            E-Mail: david@hodgeslaw.com




                                      -4-
